Citation Nr: 1642519	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  07-24 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for left elbow disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for right shin splint disability.

6.  Entitlement to service connection for left shin splint disability.

7.  Entitlement to service connection for right ankle disability.

8.  Entitlement to service connection for left ankle disability.

9.  Entitlement to an evaluation in excess of 10 percent for right lower extremity sensory impairment.

10.  Entitlement to an evaluation in excess of 10 percent for left lower extremity sensory impairment.

11.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

12.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for disabilities of the knees, ankles, shins, left elbow, and left shoulder.  Jurisdiction was subsequently transferred the Boston RO.  This appeal further comes before the Board on appeal from an October 2011 rating decision of the Boston RO, which granted service connection for sensory impairment of the right and left lower extremities, and degenerative disc disease of the lumbar spine, assigning a 10 percent disability evaluation for each disorder.

In October 2010, the Board remanded the issues of entitlement to service connection for a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, shin splints of the right leg, shin splints of the left leg, a left elbow disability, and a left shoulder disability.

In October 2009, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In light of this the Veteran chose to attend a video conference.  The case was remanded in August 2015 and a video conference was held by the undersigned Veterans Law Judge in July 2016.  Both hearing transcripts are associated with the record.

The issue of entitlement to TDIU has been raised by the Veteran's contentions.  The Board has considered the TDIU claim as part of his pending increased rating claims, and is listing the raised TDIU claim as an issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a statement dated in October 2015 the Veteran's raised the issue of entitlement to service connection for tinnitus.  This issue is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has left shoulder, left elbow, bilateral knee, bilateral shin, and bilateral ankle disorders as a result of his military service.  A VA examiner was conducted in November 2010.  In a December 2010 addendum, the VA examiner indicated that the symptoms associated with his knees, shins, ankles, left shoulder, and left elbow were less likely to be associated with an inservice parachuting accident.  Significantly, the physician did not identify any diagnosable disability associated with these joints, nor did he provide any rationale for this opinion.  Therefore additional medical opinion is needed.

The Veteran also contends that his lumbar spine disability along with his peripheral neuropathy of the lower extremities has increased in severity.  He has submitted additional medical evidence.  Current examination is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing TDIU claim.

2.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his claimed disabilities.  This list should include, but is not limited to his primary private physician.  Obtain any additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.

3.  Make arrangements to obtain the Veteran's VA treatment records from the Bedford Massachusetts VA treatment records dated from 2011 forward.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left shoulder, left elbow, right knee, left knee, right shin, left shin, right ankle, and left ankle.  The e-file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

The examiner should provide a diagnosis of all left shoulder, left elbow, right knee, left knee, right shin, left shin, right ankle, and left ankle disorders found to be present. 

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder, left elbow, bilateral knee, bilateral shin, and/or bilateral ankle disorders had clinical onset during active service or is related to any incident of service.  

In providing these opinions, the examiner should acknowledge and address the Veteran's complaints and treatment documented in the service treatment records.  The examiner should also comment on the Veteran's report of continued problems since the parachuting accident.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule an appropriate VA examination to determine the severity of the Veteran's service-connected degenerative disc disease of the lumbar spine and neuropathy of the lower extremities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

6.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the e-folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disability and opine as to the impact on his ability to secure and follow a substantially gainful occupation. 

A complete rationale for all opinions should be provided.

7.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




